Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 6-21-2022, with respect to claims 9-13, 15, 16, 18-20, and 22-27 have been fully considered and are persuasive.  The objections of the last, office action have been withdrawn.  Claims 18 and 20 are cancelled. 
Allowable Subject Matter
Claims 9-13, 15, 16, 19, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 9 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2020/0007671 by Engelke et al and U.S. Pat. No. 8,593,501 by Kjeldaas) do not teach or suggest: 
"... connecting a call between a far end caller and a user through a telephone number managed by a captioned telephone service manager; said captioned telephone service manager utilizing a captioner to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time; and sending at least the far end caller’s text to a device of the user; wherein the text of the far end caller appears in a bubble that grows until the far end caller takes a break from talking, and the captioner transcribes audio to text of the user separating text of the far end caller from the text of the user and sending both to the user in spaced apart, separated text bubbles...", along with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2020/0007671 by Engelke et al and U.S. Pat. No. 8,593,501 by Kjeldaas) do not teach or suggest: 
"...connecting a call between a far end caller and a user through a telephone number managed by a captioned telephone service manager; said captioned telephone service manager utilizing a captioner to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time; and sending at least the far end caller’s text to a device of the user; wherein the text of the far end caller appears in a bubble that grows until the far end caller takes a break from talking; and wherein the user selects whether to view the text of the user, while viewing the text of the far end caller, and the captioner transcribes audio to text of the user and separates text of the far end caller from the text of the user and sends both to the user...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450


Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653